Case 17-35650-KLP       Doc 47    Filed 09/10/21 Entered 09/10/21 14:00:16            Desc Main
                                 Document      Page 1 of 26



                    UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF VIRGINIA


            NOTICE OF WITHDRAWAL AND SUBSTITUTION OF APPEARANCE


       PLEASE TAKE NOTICE that Barry W. Spear, Esquire, who was formerly employed with

Boleman Law Firm, P.C. is withdrawing his appearance from the following cases listed on

Exhibit A, all cases wherein he is an attorney of record, and therefore his appearance in the

attached cases is hereby withdrawn


       PLEASE TAKE NOTICE that John Bollinger, Esquire, who is employed with Boleman

Law Firm, P.C., shall replace Barry W. Spear as counsel of record on the cases listed on Exhibit

A.


Dated: September 7, 2021


                                            Respectfully submitted,


                                            By: /s/ John R. Bollinger___________

                                            John R. Bollinger (VSB# 46672)
                                            Boleman Law Firm, P.C.
                                            Convergence Center III
                                            272 Bendix Road, Suite 330
                                            Virginia Beach, Virginia 23452
                                            Telephone (757) 313-3000
                                            Counsel for Debtors



                                            Respectfully submitted,

                                            /s/ Barry W. Spear
                                            Barry W. Spear (VSB# 39152)
Case 17-35650-KLP        Doc 47    Filed 09/10/21 Entered 09/10/21 14:00:16             Desc Main
                                  Document      Page 2 of 26


                                  CERTIFICATE OF SERVICE

         I hereby certify that on September 10, 2021, I electronically filed the foregoing Notice of
Withdrawal and Substitution of Appearance with the Clerk of Court using the CM/ECF system,
which will then send a notification of electronic filing (NEF) via the ECF email notification system
to all persons registered to receive electronic notice in this case at their email addresses of
record.

                                              /s/ John R. Bollinger
                                              John R. Bollinger
                       Case 17-35650-KLP     Doc 47    Filed 09/10/21 Entered 09/10/21 14:00:16        Desc Main
                                                      Document      Page 3 of 26

Case No.       Case Title                                                     Chapter / Lead BK case Date Filed


11‐71159‐SCS   Jennifer Gray                                                                       7    3/15/2011

15‐50755‐FJS   Jessica Diane Lyles                                                               13     6/12/2015
15‐51391‐FJS   James Bruce Babcock and Clara Joan Babcock                                        13    10/20/2015
15‐51465‐SCS   Antonio L Drummond and Shekee Da'Sha Drummond                                     13    10/31/2015
15‐51466‐FJS   Diane Carol Chambers                                                              13    10/31/2015
15‐51473‐FJS   Stephen Fallesgon Brown                                                           13     11/4/2015
15‐71325‐FJS   Tammy Marie Regan                                                                 13     4/21/2015
15‐72328‐SCS   Deborah Lynn Markland                                                             13      7/7/2015
15‐72418‐FJS   Tory Heath Hester and Etoy Antonnette Hester                                      13     7/15/2015
15‐73563‐SCS   Barry Lasalle Boone, Sr. and Shirley Ann Boone                                    13    10/20/2015
15‐73703‐SCS   Traci Annette Bundy                                                                7    10/29/2015
15‐74021‐SCS   Michael Abueg Deguzman and Michelle Barcarse Deguzman                             13    11/19/2015
15‐74088‐FJS   Connie Joanne Linton                                                              13    11/25/2015
15‐74138‐SCS   John Arnold Anderson and Beverly L. Anderson                                      13     12/1/2015
16‐33072‐KRH   Donald Gene Tompkins                                                              13     6/20/2016
16‐50164‐FJS   Billy Lee Rumburg                                                                 13     2/11/2016
16‐50281‐SCS   Angelia Diane Wright                                                              13      3/7/2016
16‐50303‐SCS   William James Tee and Helen Tee                                                   13     3/10/2016
16‐50359‐FJS   Sandra Denise Jackson                                                             13     3/18/2016
16‐50384‐SCS   Henry Grady Hancock, III and Tobi Ann Hancock                                     13     3/23/2016
16‐50409‐FJS   Alexandria Rae Sears                                                              13     3/28/2016
16‐50510‐FJS   Mason Gregory McCray and Neema Mandisa McCray                                     13     4/15/2016
16‐50821‐FJS   Theresa Bernadette Bartholomew                                                    13     6/15/2016
16‐50873‐FJS   Sherene Shakia Devone                                                              7     6/28/2016
16‐50914‐FJS   John Carson Wingard                                                               13      7/7/2016
16‐50948‐SCS   Alicia Mia Dillingham                                                             13     7/14/2016
16‐51013‐FJS   Pearl G. A. Williams                                                              13     7/29/2016
16‐51086‐FJS   Ernest Mitchell Gibbs, III                                                        13     8/12/2016
16‐51099‐FJS   Michelle Satinee Waiters                                                          13     8/16/2016
16‐51102‐SCS   Joan Carlette Buchanan                                                            13     8/17/2016
16‐51115‐SCS   Deirdre Poindexter Jackson                                                        13     8/19/2016
16‐51180‐FJS   Peter William Scaturico and Cynthia Marie Scaturico                               13     8/31/2016
                      Case 17-35650-KLP         Doc 47     Filed 09/10/21 Entered 09/10/21 14:00:16   Desc Main
                                                          Document      Page 4 of 26

16‐51192‐FJS   Theresa Dwyer Proffitt                                                            13     9/2/2016
16‐51284‐SCS   Trevor Lee Niles                                                                  13    9/21/2016
16‐51335‐FJS   Kathy Melissa Jones                                                               13    9/30/2016
16‐51336‐FJS   Kimberly Yvette Holloway‐Redd                                                     13    9/30/2016
16‐51368‐FJS   Adrienne Cassandra Saunders                                                       13    10/7/2016
16‐51397‐FJS   Julia Wheary Lloyd                                                                13   10/17/2016
16‐51403‐FJS   William Henry Miller, III and Charmaine LaShawn Miller                            13   10/18/2016
16‐51444‐SCS   Melanie Elaine Thomason                                                           13   10/25/2016
16‐51491‐FJS   Laura Spencer Murray                                                              13    11/4/2016
16‐51504‐FJS   Desiree Cassandra Smith                                                           13    11/8/2016
16‐51520‐FJS   Shawn Kent Golliher and Melissa Keenan Golliher                                   13   11/10/2016
16‐51572‐FJS   Calvin Hill, Jr.                                                                  13   11/21/2016
16‐51577‐FJS   Eunice Anita Ross                                                                 13   11/22/2016
16‐51587‐SCS   Sharon Denise Redcross                                                            13   11/23/2016
16‐51612‐FJS   Bruce Evan Flowers and LaVerne Elizabeth Flowers                                  13    12/2/2016
16‐51626‐SCS   Mark Rufus Tyler and Melanie Sue Tyler                                            13    12/6/2016
16‐51700‐FJS   Jodie L. Lumley                                                                   13   12/20/2016
16‐70289‐FJS   Russell Paul Farr and Catherine Garcia Farr                                       13    1/29/2016
16‐70372‐FJS   Harry Adolf Krause, Sr. and Evelyn Marie Krause                                   13     2/8/2016
16‐70674‐FJS   Anthony Taylor and Danene Alexis Taylor                                           13     3/1/2016
16‐71068‐FJS   Sara Marion Evans                                                                 13    3/29/2016
16‐71684‐SCS   Ernest Bernarld Ridley                                                            13    5/10/2016
16‐71779‐SCS   Sueann Dora Gilmont                                                               13    5/17/2016
16‐71971‐FJS   Ronald Vernon Edmonds and Carolina F. Edmonds                                     13     6/2/2016
16‐72108‐FJS   Helen Wilkins Brown                                                               13    6/15/2016
16‐72214‐FJS   Genetta Valdena Jeffrey                                                           13    6/23/2016
16‐72237‐SCS   Alicia Chenee Seigler                                                             13    6/24/2016
16‐72265‐SCS   Melissa June Singleton                                                            13    6/28/2016
16‐72385‐SCS   Joshua Michael Samudio‐Hillis                                                     13     7/7/2016
16‐72441‐SCS   Muriel Elaine Cherry                                                              13    7/13/2016
16‐72477‐FJS   Tammy Lynn Artis                                                                  13    7/15/2016
16‐72485‐SCS   Martha Denise Easter                                                              13    7/15/2016
16‐72636‐SCS   Horace Adolphus Johnson and Marcella Denise Johnson                               13    7/29/2016
16‐72665‐SCS   Teesha Ann Sanders                                                                13     8/1/2016
16‐72744‐FJS   Dwan Deshay Hodges and Demetria Danielle Hodges                                   13     8/8/2016
                      Case 17-35650-KLP          Doc 47     Filed 09/10/21 Entered 09/10/21 14:00:16   Desc Main
                                                           Document      Page 5 of 26

16‐72969‐SCS   Andrew Kenneth Troullier                                                           13    8/25/2016
16‐73151‐SCS   Michael Jerome White and Melinda Evette White                                      13     9/9/2016
16‐73167‐SCS   Paul Thomas Breisch and Cheryl Joan Breisch                                        13    9/12/2016
16‐73255‐SCS   Tracey Francina King                                                               13    9/19/2016
16‐73274‐SCS   Paul Henry Holland, Jr. and Jacqueline Boone Holland                               13    9/21/2016
16‐73282‐FJS   James Robert Sanford, Jr. and Tara Marie Sanford                                   13    9/21/2016
16‐73300‐SCS   Robert Lawrence Earls, Sr and Karen Clay Earls                                     13    9/23/2016
16‐73421‐SCS   John Henry Jordan and Maxine Hardison Jordan                                       13    10/3/2016
16‐73423‐FJS   Philip Allen Hinton                                                                13    10/3/2016
16‐73535‐SCS   Clarence Lee Wiggins, III                                                          13   10/12/2016
16‐73565‐FJS   Antonio Donta Murphy and Stephanie Patrice Harper                                  13   10/14/2016
16‐73609‐FJS   Valerie Jean De Costa                                                              13   10/19/2016
16‐73812‐FJS   Sarah Meeks                                                                        13    11/2/2016
16‐73835‐FJS   Robert Adam Short and Britney Marie Short                                          13    11/4/2016
16‐73853‐FJS   Joseph Patrick Vastano and Katrina Kay Vastano                                     13    11/4/2016
16‐73884‐FJS   Malatarf Smith, Jr.                                                                13    11/8/2016
16‐73997‐FJS   Latisha Ebony Delbridge‐Lino                                                       13   11/18/2016
16‐74092‐FJS   Patrice Renee Mack                                                                 13   11/30/2016
16‐74128‐SCS   Edward George Essenburg, II and Kimberly Ann Essenburg                             13    12/2/2016
16‐74169‐SCS   John Bain Stewart and Hope Hendricks Stewart                                       13    12/6/2016
16‐74434‐SCS   Jeffrey Alan Mazanka and Allison Christine Mazanka                                 13   12/30/2016
17‐30281‐KLP   Belinda Faye Price                                                                 13    1/19/2017
17‐32878‐KRH   Beverlum Marie Lucas                                                               13     6/5/2017
17‐34825‐KRH   William Gregory Meredith and Barbara Ann Meredith                                  13    9/26/2017
17‐34933‐KLP   Royce D. Ynigues and Natasha Lynn Ynigues                                          13    10/2/2017
17‐35027‐KLP   Kara Christian Wyatt                                                               13    10/6/2017
17‐35650‐KLP   Karen Elizabeth Jeffers                                                            13   11/13/2017
17‐50028‐FJS   Linda Carol Masters                                                                13    1/10/2017
17‐50031‐SCS   Zina Maria Taliaferro                                                              13    1/10/2017
17‐50067‐FJS   Ronald Jones                                                                       13    1/19/2017
17‐50105‐FJS   Erin Keough Brinkley                                                               13    1/30/2017
17‐50124‐FJS   Calvin Elexandria Lewis                                                            13     2/2/2017
17‐50154‐FJS   Kahilil Gurbrin Jones, Sr. and Amanda Zipporah Ivory Jones                         13     2/7/2017
17‐50238‐FJS   Monsita LaMour McCall                                                              13    2/23/2017
17‐50239‐FJS   Dallas Lee Corey, Sr. and Mamie Burton Corey                                       13    2/23/2017
                     Case 17-35650-KLP         Doc 47    Filed 09/10/21 Entered 09/10/21 14:00:16   Desc Main
                                                        Document      Page 6 of 26

17‐50276‐SCS   Stanley Floyd Batten and Sharon Loraine Batten                                  13    3/1/2017
17‐50281‐SCS   Phillip Barnes and Carol Yvonne Barnes                                          13    3/2/2017
17‐50283‐FJS   Cassandra Dee Stevens                                                           13    3/2/2017
17‐50296‐SCS   Joseph Adam Buffalo and Kimberly Ann Buffalo                                    13    3/3/2017
17‐50320‐SCS   Leon Clarence McCullough and Karen Hudson McCullough                            13    3/9/2017
17‐50324‐SCS   Andrew Ryan Bolinger and Aishling Riona Bolinger                                13   3/10/2017
17‐50417‐FJS   Stacey Antyon Parker and Cheryl Marcus Parker                                   13   3/24/2017
17‐50486‐FJS   David Allen Turlington and Kelly Jo Turlington                                  13    4/6/2017
17‐50507‐FJS   LaRonda Carol White                                                             13   4/11/2017
17‐50515‐SCS   Mary Elizabeth Anthony Thomas                                                   13   4/11/2017
17‐50526‐FJS   Jake L Davis and Tammy Sawyer Davis                                             13   4/12/2017
17‐50594‐FJS   Flora Hite Beamon                                                               13   4/21/2017
17‐50601‐SCS   Jose Manuel Aday‐Aranda                                                         13   4/24/2017
17‐50652‐FJS   Timmons Johnson and Theresa Johnson                                             13    5/2/2017
17‐50684‐SCS   Carlton Michael Carter                                                          13    5/9/2017
17‐50719‐SCS   William Sidney Bradford                                                         13   5/15/2017
17‐50735‐FJS   Shari Lynn Declet                                                               13   5/18/2017
17‐50746‐SCS   Sharon Benita Blow‐Taylor                                                       13   5/19/2017
17‐50895‐FJS   Karen Lalita Warren                                                             13   6/22/2017
17‐50918‐FJS   Kimberly Michele Johnson‐Murchison                                              13   6/27/2017
17‐50924‐FJS   Walter George Scott                                                             13   6/28/2017
17‐50947‐FJS   Lynda Jane Brann                                                                13   6/30/2017
17‐50952‐FJS   Randy Lee Reid and Mary Sue Howard Reid                                         13    7/5/2017
17‐50967‐FJS   Bertha Adkinson Whitaker                                                        13    7/7/2017
17‐50969‐FJS   Misha Chanta Ferguson                                                           13   7/10/2017
17‐50973‐FJS   Senora Coleman                                                                  13   7/10/2017
17‐50978‐SCS   David Oren Bruckheimer, III and Katelyn Sweeney Bruckheimer                     13   7/11/2017
17‐51074‐FJS   David Eugene Headrick and Mildred Ann Headrick                                  13   7/26/2017
17‐51091‐FJS   Anthony Thomas Short and Chasity Ann Short                                      13   7/31/2017
17‐51201‐SCS   Shemica Monique Pope                                                            13   8/22/2017
17‐51208‐SCS   Jennifer Smith Black                                                            13   8/23/2017
17‐51225‐SCS   Lakeasha Michelle Brown                                                         13   8/28/2017
17‐51242‐FJS   Forester John Barker, III                                                       13   8/31/2017
17‐51255‐FJS   Donell Lamont Martin and Temika La‐Shawn Martin                                 13    9/1/2017
17‐51268‐FJS   Robert Edward Rodgers                                                            7    9/6/2017
                      Case 17-35650-KLP          Doc 47    Filed 09/10/21 Entered 09/10/21 14:00:16   Desc Main
                                                          Document      Page 7 of 26

17‐51322‐SCS   Derrick Londelle Brown                                                            13    9/18/2017
17‐51473‐SCS   Catrona Cherie Hill‐Charity                                                       13   10/19/2017
17‐51568‐SCS   Christopher Shawn Ellis and Robin Bennington Ellis                                13    11/9/2017
17‐51569‐SCS   Debra Kay Tyree and Sheila Kay Stanley                                             7    11/9/2017
17‐51639‐SCS   Stephanie Cecilia Lisjack                                                         13   11/28/2017
17‐51657‐FJS   Tracey Bethany Faith Nyembe                                                       13   11/30/2017
17‐51774‐SCS   Aaron Lee Riggleman                                                               13   12/22/2017
17‐70043‐FJS   John Edge Liming                                                                  13     1/5/2017
17‐70065‐SCS   John Henry Murray and Janetta Leslee Nikoal Murray                                13     1/6/2017
17‐70351‐FJS   Karen Walden Stephens                                                             13     2/3/2017
17‐70446‐FJS   Jermaine Abdullaha Harry, Sr. and Wanda Wynn Harry                                13    2/10/2017
17‐70480‐SCS   Steve Wayne Tyree and Carrie Greco Tyree                                          13    2/15/2017
17‐70506‐FJS   Lacy Marie Walton                                                                 13    2/16/2017
17‐70527‐SCS   Christopher Josiah Martin                                                         13    2/20/2017
17‐70640‐SCS   Nathaniel Wofford, Jr.                                                            13    2/28/2017
17‐70664‐SCS   Kenneth Eugene Price and Tina Marie Price                                         13     3/1/2017
17‐70674‐FJS   Melanie Louise Mason                                                              13     3/1/2017
17‐70687‐SCS   Tamara Cherise Jones                                                              13     3/2/2017
17‐70705‐FJS   Rex Edward Valencia, Sr. and Angela Christine Valencia                            13     3/3/2017
17‐70794‐FJS   April Marcell Drummond                                                            13     3/9/2017
17‐70799‐FJS   Clara Edith Blanco                                                                13     3/9/2017
17‐71108‐SCS   Roger Gene Edwards, Sr and Judith Oliver Edwards                                  13    3/28/2017
17‐71178‐FJS   Samuel Lee Harper and Shirley Thomas Harper                                       13    3/31/2017
17‐71338‐SCS   Susan Carol Cippa                                                                 13    4/12/2017
17‐71526‐SCS   Helen Amanda Woodley                                                              13    4/24/2017
17‐71609‐SCS   Edward L. Lynch and Dianne R. Lynch                                               13    4/28/2017
17‐71622‐SCS   Jane Lesley Oreamuno                                                              13     5/1/2017
17‐71848‐FJS   Cynthia Denise Smith                                                              13    5/17/2017
17‐71957‐FJS   Edward Williams                                                                   13    5/25/2017
17‐72038‐FJS   Mark S. Lipovsik                                                                  13     6/1/2017
17‐72156‐FJS   Fred Moses Burgess, Jr. and Faye Antionette Burgess                               13    6/14/2017
17‐72382‐SCS   James Daniel Kieffer                                                              13    6/30/2017
17‐72463‐SCS   Khary Amin Moorman and Adel Dorathea Moorman                                      13    7/11/2017
17‐72474‐FJS   Dionne Scarlethia Porter‐Saunders                                                 13    7/12/2017
17‐72681‐SCS   Deborah Marie Sawyer                                                              13    7/27/2017
                     Case 17-35650-KLP          Doc 47    Filed 09/10/21 Entered 09/10/21 14:00:16   Desc Main
                                                         Document      Page 8 of 26

17‐72697‐FJS   Brian Thomas Koonce and Elicia Benson Koonce                                     13    7/28/2017
17‐72727‐SCS   William Michael Walat and Nancy Lee Walat                                        13    7/31/2017
17‐72777‐FJS   Jeffery Horace Washington                                                        13     8/3/2017
17‐72804‐FJS   Joshua Alan Ashe and Somer Elizabeth Ashe                                        13     8/4/2017
17‐72915‐SCS   Teresa Denise Marsh                                                              13    8/14/2017
17‐73005‐FJS   Vicky Lorraine Rapp                                                              13    8/21/2017
17‐73073‐FJS   Sidney Leroy Carroll, Jr.                                                        13    8/25/2017
17‐73110‐FJS   Conna T. Smiley                                                                  13    8/29/2017
17‐73135‐SCS   Joseph Maurice Johnson                                                           13    8/30/2017
17‐73235‐FJS   Gwendolyn Laverne Oliver                                                         13     9/6/2017
17‐73336‐FJS   Gail E. Santiago                                                                 13    9/15/2017
17‐73357‐SCS   Alison Nicole Voorhees                                                           13    9/18/2017
17‐73392‐SCS   Enrique Tocentino Estariz                                                        13    9/21/2017
17‐73435‐FJS   Michael Jay Akulin                                                               13    9/25/2017
17‐73455‐FJS   Jewelle Lieghann Dudley                                                          13    9/26/2017
17‐73516‐FJS   Anthony Eli Blount                                                               13    9/29/2017
17‐73520‐SCS   Kevin Jevonne Griffin and Leecena Campbell Griffin                               13    9/29/2017
17‐73531‐FJS   Richard Allen Baldwin, Jr. and Michelle Lynn Baldwin                             13    10/2/2017
17‐73574‐FJS   David Clifton Jerrell, Jr.                                                       13    10/5/2017
17‐73590‐SCS   Glenn Lowell Finney, Sr. and Olive Gunter Finney                                 13    10/6/2017
17‐73600‐FJS   Ronald Ray Smiley and Karen Holloway Smiley                                      13    10/6/2017
17‐73783‐SCS   Robert Ryan Riggle and Joanne Carlos Riggle                                      13   10/23/2017
17‐73827‐SCS   Terry Ann Makdad                                                                 13   10/25/2017
17‐73858‐FJS   Gary Lee Ambrose                                                                 13   10/27/2017
17‐73863‐FJS   Jerry Louis Thompson, Jr. and Jennifer Ann Basso                                 13   10/27/2017
17‐73874‐SCS   Mary Jurisha Armstead                                                            13   10/30/2017
17‐73909‐FJS   Chaddlar Frank Going and Felicia Lynn Going                                      13    11/2/2017
17‐74009‐FJS   Daryl Wayne Wiggins                                                              13    11/9/2017
17‐74178‐FJS   Forrest Chadwell Karnes and Ellen Jane Karnes                                    13   11/22/2017
17‐74218‐SCS   Victoria Anne Kieffer                                                            13    6/30/2017
17‐74350‐SCS   Edward Allen Furniss and Patricia Lynn Furniss                                   13    12/6/2017
17‐74353‐SCS   Cindy Joanne King                                                                13    12/6/2017
17‐74592‐FJS   Richard Lee Jones, Jr. and Jessica Jean Jones                                    13   12/29/2017
18‐50017‐SCS   Kimberly Sue Kutscher                                                            13     1/9/2018
18‐50047‐SCS   William Kenneth Matkins and Christy Ann Fuller‐Matkins                            7    1/17/2018
                     Case 17-35650-KLP         Doc 47    Filed 09/10/21 Entered 09/10/21 14:00:16   Desc Main
                                                        Document      Page 9 of 26

18‐50065‐FJS   Lisa Marcia Austin                                                              13   1/22/2018
18‐50124‐FJS   Thomas Gerald Thomas                                                            13    2/5/2018
18‐50136‐SCS   Curtis Fenner                                                                   13    2/7/2018
18‐50152‐SCS   Tracey LaCanas Lightfoot                                                        13    2/9/2018
18‐50165‐FJS   Lance Cameron Stanaway                                                          13   2/13/2018
18‐50187‐SCS   Timothy Lawrence Wright                                                         13   2/19/2018
18‐50198‐SCS   Jesie Joyner and Phillis Linzella Joyner                                        13   2/21/2018
18‐50213‐SCS   Jural Adrena Covington                                                          13   2/23/2018
18‐50224‐FJS   Jonette Brunson                                                                 13   2/26/2018
18‐50261‐SCS   Sherita Williams Gray                                                           13    3/6/2018
18‐50279‐SCS   Terri Akers Johnson                                                              7    3/9/2018
18‐50310‐FJS   Craig Frederick Speed                                                           13   3/15/2018
18‐50331‐FJS   Jennifer Sue Gose                                                               13   3/19/2018
18‐50343‐SCS   Orlando Theodoric Melvin and Antoinette Marie Melvin                            13   3/21/2018
18‐50365‐SCS   Sarai C. Benbow‐McDougald                                                       13   3/23/2018
18‐50385‐FJS   Eduardo Jose Roberts, Sr and Anna Sherrall Roberts                              13   3/28/2018
18‐50397‐FJS   Diane Jean Pair                                                                 13   3/29/2018
18‐50432‐SCS   Rosalind Mitchell Hicks                                                         13    4/4/2018
18‐50452‐FJS   Yvette Felicia Roberts                                                          13    4/9/2018
18‐50480‐SCS   Tammy Jo Beamon                                                                 13   4/11/2018
18‐50506‐FJS   Tara Arlene Parker                                                              13   4/16/2018
18‐50516‐FJS   Kathleen Ann Harper                                                             13   4/18/2018
18‐50537‐FJS   Benjamin David Bleicken and Holly Mazurek Bleicken                              13   4/23/2018
18‐50539‐SCS   Derrick DeWayne Smith and Sandra Jean Smith                                     13   4/24/2018
18‐50566‐SCS   Ja Son Tyrell Bright and Jasmine Nicole Bright                                  13   4/27/2018
18‐50579‐SCS   Ciara Aida Bradberry                                                            13   4/30/2018
18‐50607‐FJS   Karen DeeAnn Johnson                                                            13    5/3/2018
18‐50615‐SCS   Betty Drew Whitby                                                               13    5/4/2018
18‐50618‐FJS   Reid Matthew Conley                                                             13    5/4/2018
18‐50657‐SCS   Dwain Lee Spivey and Djaris Renee Spivey                                        13   5/11/2018
18‐50659‐SCS   Kimblee Lorraine Barnes                                                         13   5/14/2018
18‐50672‐FJS   Jean Marie Richardson                                                           13   5/15/2018
18‐50679‐SCS   Philana Tywanda Jones                                                           13   5/16/2018
18‐50683‐FJS   Crystal Lynn De Angelis                                                         13   5/17/2018
18‐50700‐SCS   Terry Lavon Braxton                                                             13   5/21/2018
                      Case 17-35650-KLP          Doc 47    Filed 09/10/21 Entered 09/10/21 14:00:16   Desc Main
                                                          Document     Page 10 of 26

18‐50714‐FJS   Calvin Arthur Alston and Bonita Marie Alston                                      13   5/24/2018
18‐50727‐FJS   Tommy Grayson Bell and Valerie Bonniville Bell                                    13   5/25/2018
18‐50728‐SCS   Nancy Klein Hobday                                                                13   5/25/2018
18‐50730‐FJS   Juliette Scott Jenkins                                                            13   5/25/2018
18‐50761‐FJS   Lewis Wayne Spencer, Jr. and Cynthia Hicks Spencer                                13   5/31/2018
18‐50769‐SCS   Edith Kay Enoch                                                                   13   5/31/2018
18‐50819‐SCS   David Michael Beal and Jill Marie Beal                                            13    6/8/2018
18‐50837‐FJS   Terri Lea Chambers                                                                13   6/13/2018
18‐50853‐FJS   Veronica Alease Davis                                                             13   6/15/2018
18‐50878‐FJS   Michael Leo Tressel                                                               13   6/20/2018
18‐50882‐SCS   Lawrence Daniel Kirk and Reginia Jennette Kirk                                    13   6/20/2018
18‐50920‐SCS   John Anthony Miller                                                               13   6/28/2018
18‐50961‐SCS   Keith William Swiderski and Ronora Juree Swiderski                                13    7/6/2018
18‐50963‐SCS   Mark Joseph Sword                                                                 13    7/6/2018
18‐50980‐FJS   Leasha Renee Williams                                                             13   7/10/2018
18‐50988‐FJS   Tonette Lashae Holden                                                             13   7/12/2018
18‐51030‐FJS   Dondi LeGrand Jordan                                                              13   7/19/2018
18‐51058‐SCS   Anthony Trenell Lans                                                              13   7/27/2018
18‐51083‐FJS   David William Etheridge and Lisa Jo Etheridge                                     13   7/31/2018
18‐51103‐SCS   Sandra Rose St. Pierre                                                            13    8/3/2018
18‐51113‐FJS   Leon Reynolds, Jr. and Veronica Carmen Reynolds                                   13    8/7/2018
18‐51118‐FJS   Michael Andrew Young                                                              13    8/8/2018
18‐51123‐FJS   Judy Douglas Dick                                                                 13    8/9/2018
18‐51124‐SCS   Kenneth Lee Eddie and Sabrina Marisa Eddie                                        13    8/9/2018
18‐51130‐SCS   Darryll Terrance Griffiths                                                        13   8/10/2018
18‐51131‐FJS   Linwood Alexander Byrd and Gail Kearney Byrd                                      13   8/10/2018
18‐51135‐SCS   Ciara Alana Cheseman                                                              13   8/10/2018
18‐51151‐FJS   Keith Dante Brooks                                                                13   8/16/2018
18‐51152‐FJS   Cheryl Denise Eans                                                                13   8/16/2018
18‐51156‐SCS   Frank Cleveland Belton and Regina Lynn Belton                                     13   8/16/2018
18‐51157‐SCS   Wanda Marie Jones                                                                 13   8/16/2018
18‐51167‐SCS   Randy McDonald Brown and Gwendolen Brown                                          13   8/17/2018
18‐51175‐FJS   Tesha L.J.J. Hill                                                                 13   8/20/2018
18‐51178‐SCS   Larry Bernard Charity, Sr. and Madlyn Veronica Charity                            13   8/20/2018
18‐51195‐FJS   Margie Louise Griffin                                                             13   8/23/2018
                     Case 17-35650-KLP        Doc 47    Filed 09/10/21 Entered 09/10/21 14:00:16   Desc Main
                                                       Document     Page 11 of 26

18‐51240‐FJS   Travis Wayne Johnson and Jennifer Ashley Johnson                               13    8/31/2018
18‐51257‐SCS   Eric Douglas Brass and Lisa Renee Worthy Brass                                 13     9/7/2018
18‐51295‐FJS   Liana Elisabeth Carter                                                         13    9/19/2018
18‐51297‐FJS   Jeffrey Waldron McManigal                                                      13    9/19/2018
18‐51321‐SCS   Laquinn Carnell King                                                           13    9/25/2018
18‐51351‐FJS   Rhonda Estes Wheeler                                                           13    10/4/2018
18‐51360‐FJS   Justin Travon Spragan                                                          13    10/5/2018
18‐51374‐SCS   Tilton Collins Wilkes and Cynthia Gray Wilkes                                  13    10/9/2018
18‐51384‐FJS   Douglas Wendell Reynolds and Susan Alise Reynolds                              13   10/11/2018
18‐51411‐SCS   Robert Garfield Ransome                                                        13   10/17/2018
18‐51424‐FJS   Malissa Stevens‐Saunders                                                       13   10/19/2018
18‐51430‐FJS   Sean MacKenzie Williams                                                        13   10/22/2018
18‐51432‐FJS   Karen Michelle Cowling                                                         13   10/22/2018
18‐51458‐SCS   Miguel Angel Rodriguez and Lissy Esther Rodriguez                              13   10/26/2018
18‐51468‐FJS   Joseph William Pyatt                                                           13   10/30/2018
18‐51474‐SCS   Omar Talib Allen                                                               13   10/31/2018
18‐51482‐SCS   James Johnson and Deborah Marlene Johnson                                      13    11/1/2018
18‐51487‐SCS   Paulette Elizabeth Ormsby                                                      13    11/6/2018
18‐51488‐SCS   Sandra Michelle Hale                                                           13    11/6/2018
18‐51587‐FJS   Hattye Louise Perry                                                            13   11/29/2018
18‐51608‐SCS   Emma Gladys Hyman                                                              13    12/5/2018
18‐51619‐FJS   Steve Wesley Shelton                                                           13    12/6/2018
18‐51639‐FJS   Lawrence Eugene Williams                                                       13   12/11/2018
18‐51652‐SCS   Chantell Amber Thomas                                                          13   12/14/2018
18‐51659‐FJS   Robert Wayne Lloyd and Ashiya Camidge Lloyd                                    13   12/17/2018
18‐51688‐SCS   Angela M. Matthews                                                             13   12/27/2018
18‐51703‐FJS   Shalina Monique Wiggins                                                        13   12/31/2018
18‐70058‐FJS   Regina Hinton                                                                   7    1/10/2018
18‐70142‐FJS   Donna Lee Ison                                                                 13    1/17/2018
18‐70236‐FJS   Mitchell Joseph Foreman and Tiffany Markea Foreman                             13    1/26/2018
18‐70311‐SCS   Lelah Elizabeth Darby                                                          13     2/2/2018
18‐70539‐SCS   Clara Keglar Mitchell                                                          13    2/21/2018
18‐70571‐SCS   Michael Irving Giles and Mary Magaline Giles                                   13    2/23/2018
18‐70728‐FJS   Margo Manfredi                                                                 13     3/6/2018
18‐70860‐SCS   Chala Maria Figueroa                                                            7    3/14/2018
                     Case 17-35650-KLP       Doc 47    Filed 09/10/21 Entered 09/10/21 14:00:16   Desc Main
                                                      Document     Page 12 of 26

18‐71125‐SCS   Herbert Joyner and Rose Augborn Joyner                                        13    4/2/2018
18‐71407‐SCS   Joshua Thomas Clifton and Brandi Alyssa Clifton                               13   4/23/2018
18‐71565‐SCS   Altameza Lewis Mitchell                                                       13    5/2/2018
18‐71575‐SCS   Brittney Latrece Fulton                                                       13    5/3/2018
18‐71579‐FJS   Tracey Leigh Williams                                                         13    5/3/2018
18‐71676‐SCS   Carol Bruce Stigall                                                           13   5/11/2018
18‐71756‐SCS   Mary Frances Simpson‐Jones                                                    13   5/16/2018
18‐71827‐SCS   Keria Adana Burwell                                                           13   5/22/2018
18‐71828‐SCS   Aaron Lee Sills and Afiya Ezemia Sills                                        13   5/22/2018
18‐71961‐FJS   Paulette Anne Swann                                                           13    6/1/2018
18‐72063‐SCS   Jeffrey Adam Dixon                                                            13   6/12/2018
18‐72366‐SCS   Parrish Latroy Dennis                                                         13    7/3/2018
18‐72374‐FJS   Helen Elizabeth Gornto                                                        13    7/5/2018
18‐72382‐SCS   Brittany Jo Upham                                                             13    7/5/2018
18‐72429‐FJS   Evan D. Francis                                                               13   7/10/2018
18‐72438‐FJS   Deborah Loray Duke                                                            13   7/11/2018
18‐72492‐FJS   Pauletta Dyson Spruill                                                        13   7/13/2018
18‐72539‐FJS   Sandra Lee Chandler                                                           13   7/18/2018
18‐72554‐FJS   Debra Ann Harper‐Moyler                                                       13   7/19/2018
18‐72677‐SCS   Renatta Natasha Ramsawh                                                       13   7/30/2018
18‐72711‐SCS   Jena Corwin Varney                                                            13    8/2/2018
18‐72808‐SCS   Dwayne Constantine James and Rhyannon Hope Potter                             13   8/10/2018
18‐72894‐SCS   Kelle Suzanne McVeen                                                          13   8/17/2018
18‐72940‐FJS   Karl Abdel Michel                                                             13   8/21/2018
18‐72951‐FJS   Janice Marie Alexander                                                        13   8/22/2018
18‐73014‐FJS   Wadiya Saunders                                                               13   8/27/2018
18‐73017‐FJS   Christina Garrett Talley                                                      13   8/27/2018
18‐73161‐FJS   Richard J. Gmelin and Katherine E. Gmelin                                     13    9/7/2018
18‐73181‐SCS   Alicia Karen Boone                                                            13   9/10/2018
18‐73192‐SCS   Cecil Eugene Davis, Sr.                                                       13   9/10/2018
18‐73252‐FJS   Tina Ann Yonker                                                               13   9/17/2018
18‐73323‐SCS   Kimberly Dyone Tucker                                                         13   9/21/2018
18‐73327‐FJS   Joann Denise Goss                                                             13   9/21/2018
18‐73406‐SCS   Lynn Renee Payton                                                             13   9/28/2018
18‐73408‐SCS   Travis L. Wynder and Keyona S. Edwards                                        13   9/28/2018
                      Case 17-35650-KLP         Doc 47    Filed 09/10/21 Entered 09/10/21 14:00:16   Desc Main
                                                         Document     Page 13 of 26

18‐73508‐FJS   Carolyn Rose Brothers                                                            13    10/5/2018
18‐73578‐SCS   Rosalind Marie Sparrow                                                           13   10/11/2018
18‐73636‐SCS   Dawn Annette Ricks                                                               13   10/15/2018
18‐73656‐FJS   Brenda Johnson Bonner                                                            13   10/16/2018
18‐73688‐FJS   Zachary Andrew‐Boyd Campbell                                                     13   10/18/2018
18‐73714‐FJS   Robert Lee Brown, Jr. and Catrina Brown                                          13   10/19/2018
18‐73775‐SCS   Dion Curtiss Bridges and Nischika Joi Bridges                                    13   10/25/2018
18‐73856‐FJS   Rebecca Stevens Brown                                                            13    11/1/2018
18‐73864‐SCS   Tracy Renee Burrell                                                              13    11/1/2018
18‐73914‐SCS   Marissa Rachel Cachero Stone                                                     13    11/6/2018
18‐73918‐SCS   Theodore John Drakeford                                                          13    11/6/2018
18‐73935‐SCS   Stacy Staylor Sgambelluri                                                        13    11/6/2018
18‐73958‐SCS   Patricia Rae Randall                                                             13    11/8/2018
18‐73999‐FJS   Herminio Santiaguel                                                              13   11/12/2018
18‐74052‐FJS   Arlecia Salenia Purvis                                                           13   11/15/2018
18‐74059‐FJS   Rodney Lee Livingston, Sr.                                                       13   11/15/2018
18‐74076‐FJS   Andrew James Bice and Noelle Renee Bice                                          13   11/16/2018
18‐74080‐SCS   Christopher Anthony Ayala                                                        13   11/16/2018
18‐74089‐FJS   Pamela Jo Drake and Buffy Jo Drake                                               13   11/19/2018
18‐74117‐SCS   Edwin Burgos, Jr.                                                                13   11/20/2018
18‐74160‐FJS   Rita Annette Davis                                                               13   11/27/2018
18‐74204‐FJS   Rodrickus A. Knight and Tricia L. Knight                                         13   11/29/2018
18‐74243‐FJS   Troy Lee Thornton                                                                13    12/3/2018
18‐74361‐FJS   Deborah Ruth Spainhour and Kimberly Anne Charlton                                13   12/12/2018
18‐74391‐FJS   Tashonna Latrice McKinzie                                                        13   12/14/2018
18‐74441‐FJS   John Paul Reagan                                                                 13   12/18/2018
18‐74482‐FJS   James Matthew Henson                                                             13   12/20/2018
18‐74522‐FJS   Fernando Arevalo San Jose                                                        13   12/27/2018
18‐74538‐FJS   Christopher Merrill Danielson and Rachel Marie Danielson                         13   12/31/2018
18‐74542‐SCS   Marciano Santos Alvarez, Jr. and Agnes San Luis Alvarez                          13   12/31/2018
18‐74547‐FJS   Rogers Rascoe, III                                                               13   12/31/2018
                      Case 17-35650-KLP          Doc 47     Filed 09/10/21 Entered 09/10/21 14:00:16       Desc Main
                                                           Document     Page 14 of 26


                                                                                    Lead BK: 19‐50191‐
                                                                                    FJS Cory Dontae
19‐05009‐FJS   State of Maryland Central Collection Unit v. Blount                                          5/22/2019
                                                                                    Blount and Kenya
                                                                                    Laurice Blount

                                                                                    Lead BK: 19‐70368‐
19‐07027‐FJS   Shihata et al v. Khan                                                                       10/30/2019
                                                                                    FJS Ziaul Amin Khan
19‐50014‐SCS   Darlene Annette Domingue                                                               13     1/4/2019
19‐50072‐SCS   Janice Evie Edmonds                                                                    13    1/18/2019
19‐50074‐FJS   LaVerne Odessie Turner                                                                 13    1/18/2019
19‐50080‐FJS   Teri Renee Lewis                                                                        7    1/21/2019
19‐50091‐FJS   Randall Rex Wilson and Martha Cundiff Wilson                                           13    1/22/2019
19‐50099‐SCS   Michael Scott Heimerich and Vicky Ann Heimerich                                        13    1/25/2019
19‐50126‐SCS   Emily Jane Contreras                                                                   13    1/30/2019
19‐50147‐FJS   Edna Vassar Stringfield                                                                13     2/4/2019
19‐50152‐FJS   Michael Kirk Manicone                                                                  13     2/6/2019
19‐50177‐FJS   Kelvin Selvin Williams                                                                 13    2/11/2019
19‐50186‐SCS   Glenn Tracy Allen and Donna Marple Allen                                               13    2/12/2019
19‐50213‐SCS   Larry Donell Ruffin and Lachelle Veronica Ruffin                                       13    2/18/2019
19‐50217‐SCS   Gary Fredrick Darwell and Rose Marie Darwell                                           13    2/19/2019
19‐50223‐FJS   Deirdre Wheeler                                                                        13    2/20/2019
19‐50227‐FJS   Richard Allen Brock                                                                    13    2/20/2019
19‐50241‐FJS   Andre M Smalls and Shereethia S Smalls                                                 13    2/25/2019
19‐50262‐SCS   Emily Susanne Wright                                                                   13    2/28/2019
19‐50278‐SCS   James Anthony Redd, Sr. and Sandra Morant Redd                                         13     3/4/2019
19‐50282‐FJS   Barbara Arlene Wise                                                                    13     3/4/2019
19‐50290‐SCS   Tyrell Jereme Veney and Sharhonda Renee Veney                                          13     3/5/2019
19‐50294‐SCS   Mattie Bush Bullock                                                                    13     3/5/2019
19‐50295‐FJS   James Edward Conner and Vernita Louise Conner                                          13     3/6/2019
19‐50297‐SCS   Rosella Arnetta Robinson                                                               13     3/6/2019
19‐50312‐SCS   Sandra Kelly Carpenter                                                                 13     3/8/2019
19‐50318‐FJS   William John Mertens                                                                   13    3/11/2019
19‐50362‐SCS   William Terrell Cooper                                                                 13    3/19/2019
19‐50396‐SCS   Richard Neal Thomas and Lisa Delores Thomas                                            13    3/21/2019
                     Case 17-35650-KLP        Doc 47    Filed 09/10/21 Entered 09/10/21 14:00:16   Desc Main
                                                       Document     Page 15 of 26

19‐50398‐FJS   James Richard Rumburg and Jennifer Allen Rumburg                               13   3/21/2019
19‐50406‐SCS   Charlene Ricks Green                                                           13   3/22/2019
19‐50431‐FJS   Tracy Cathlyn McDougald                                                        13   3/27/2019
19‐50432‐FJS   McGyver Alexandra Dallas                                                       13   3/27/2019
19‐50452‐SCS   Richard George Sweitzer and Lori Mae Sweitzer                                  13   3/29/2019
19‐50476‐SCS   Charlie Lewis Bell, Jr. and Barbara Alston Bell                                13    4/3/2019
19‐50480‐FJS   Johnathan Matthew Leon and Meikyaish Germanie Felton‐Leon                      13    4/5/2019
19‐50484‐SCS   Richard Alan Marshall and Tommie Ann Marshall                                  13    4/5/2019
19‐50554‐SCS   Gary Ramon Johnson and Sonya Dee Johnson                                       13   4/16/2019
19‐50557‐SCS   Lynette J. Nelms                                                               13   4/17/2019
19‐50562‐FJS   Derek Lorenzo White, Sr.                                                        7   4/17/2019
19‐50567‐SCS   Leona Quatena McGowan                                                          13   4/18/2019
19‐50587‐SCS   Henry Earl Watkins and Ellen Kay Watkins                                       13   4/22/2019
19‐50595‐SCS   Sandra Marie Brown                                                             13   4/24/2019
19‐50598‐FJS   Philista Ann Finney                                                            13   4/24/2019
19‐50599‐SCS   Paula Anita Owens Bean                                                         13   4/24/2019
19‐50679‐SCS   Michael Dean Lane and Marshallia Lynn Lane                                     13   5/13/2019
19‐50680‐FJS   Olanda Demonn Ridley and Tara Holloman Ridley                                  13   5/13/2019
19‐50694‐SCS   Harold Vernon Stanley, Jr. and Connie Marie Stanley                            13   5/15/2019
19‐50695‐SCS   Joseph Buxton Robertson and Elise Viertel Robertson                            13   5/15/2019
19‐50696‐SCS   David Franklin Drees and Angela Mae Drees                                      13   5/15/2019
19‐50758‐SCS   Larisa Anatolievna Turkatte                                                    13   5/29/2019
19‐50785‐SCS   Marsha Gail Howell‐Jones                                                       13   5/31/2019
19‐50788‐SCS   Daryl Carlton Johnson                                                          13   5/31/2019
19‐50803‐SCS   Carolyn Yvonne Davis                                                           13    6/4/2019
19‐50811‐FJS   James Aurther Belfield and Listrice Renee Belfield                             13    6/5/2019
19‐50813‐SCS   Brian Matthew Rummel                                                           13    6/6/2019
19‐50844‐FJS   Elaine Futrell Green                                                           13   6/13/2019
19‐50870‐FJS   James Elwin Barker and Tammy Lynn Staber                                       13   6/19/2019
19‐50896‐SCS   Daniel Ryan Carr                                                               13   6/24/2019
19‐50897‐FJS   Bruce Allen Thorne and April Furubayashi Balmores                              13   6/24/2019
19‐50901‐SCS   Kevin Quinn Light                                                              13   6/25/2019
19‐50910‐SCS   Tawana Inez Durham                                                             13   6/26/2019
19‐50920‐SCS   Tiffany S. Marchman                                                            13   6/28/2019
19‐51046‐SCS   Andrea Simone Hakeem                                                           13   7/25/2019
                     Case 17-35650-KLP         Doc 47    Filed 09/10/21 Entered 09/10/21 14:00:16   Desc Main
                                                        Document     Page 16 of 26

19‐51131‐FJS   Andrew David Williamson                                                         13     8/8/2019
19‐51291‐SCS   Delores Hazel Wilson                                                            13     9/9/2019
19‐51297‐FJS   Denique Nicole Pitter‐Nottingham                                                13    9/10/2019
19‐51336‐SCS   Thomas Lee Dicker and Tracey Laverne Dicker                                     13    9/18/2019
19‐51350‐FJS   Robert Ray Brooks                                                               13    9/20/2019
19‐51377‐FJS   Don Edward Irk                                                                  13    9/26/2019
19‐51398‐SCS   Joyce Annette Pickett                                                           13    9/30/2019
19‐51432‐SCS   Sheryl Benita Banks                                                             13    10/4/2019
19‐51444‐FJS   Kimberly Renee Grant                                                            13    10/7/2019
19‐51465‐FJS   Damita Jo Clark                                                                 13   10/10/2019
19‐51480‐SCS   Adrian Jonathan Eller and Roberta G. Eller                                      13   10/14/2019
19‐51506‐FJS   Amber Nicole Davis Hines                                                        13   10/17/2019
19‐51531‐FJS   Tamara Yolanda Russell‐Keene                                                    13   10/21/2019
19‐51541‐SCS   Jeffrey Dwayne Slade                                                            13   10/22/2019
19‐51555‐SCS   Tony Curtis Carr                                                                13   10/24/2019
19‐51558‐SCS   Brenda Greene Sharpe                                                            13   10/24/2019
19‐51572‐FJS   Anna Rebecca Williams                                                           13   10/28/2019
19‐51584‐SCS   Charlotte Markay Smith                                                          13   10/30/2019
19‐51630‐FJS   Freddie Reco Parks and Stephanie Denise Parks                                   13    11/7/2019
19‐51631‐SCS   Cynthia Faison Harris                                                           13    11/7/2019
19‐51684‐FJS   Sharon Nadine Nicholson                                                         13   11/19/2019
19‐51844‐SCS   Kathleen Anne Seigneurie                                                        13   12/23/2019
19‐70064‐SCS   Sabrina Paulette Satchell                                                       13     1/8/2019
19‐70107‐SCS   Wyette Evette Scott                                                             13    1/11/2019
19‐70109‐FJS   Dorothy L Edwards                                                               13    1/11/2019
19‐70135‐SCS   Penny‐Lou E Williams                                                            13    1/14/2019
19‐70195‐SCS   Benigno Ramos and Ramona Lee Ramos                                              13    1/17/2019
19‐70201‐FJS   Linda Litchfield Webb                                                           13    1/17/2019
19‐70202‐FJS   Jermaine Frederick Taylor                                                       13    1/17/2019
19‐70261‐SCS   Richard August Ball and Linda Mae Ball                                          13    1/23/2019
19‐70275‐FJS   Nicole Patrice Wiggins                                                          13    1/23/2019
19‐70289‐SCS   Emily Anne Bucher                                                               13    1/24/2019
19‐70296‐FJS   Russell Anthony Samuels and Vernenci S. Samuels                                 13    1/25/2019
19‐70364‐FJS   Joshua Urrutia Picache                                                          13    1/30/2019
19‐70441‐FJS   Brenda Marie Carter                                                             13     2/5/2019
                     Case 17-35650-KLP         Doc 47    Filed 09/10/21 Entered 09/10/21 14:00:16   Desc Main
                                                        Document     Page 17 of 26

19‐70467‐SCS   Sheldon Lamar Barnhill and Lynita Deshawn Pope‐Barnhill                         13    2/6/2019
19‐70476‐SCS   Barbara Mitchell‐Judge                                                          13    2/7/2019
19‐70478‐FJS   Chandra Denise Perry                                                            13    2/7/2019
19‐70505‐FJS   Adrienne Lavonne Bright                                                         13    2/8/2019
19‐70569‐SCS   Michelle Monique Williams                                                       13   2/14/2019
19‐70579‐FJS   Jacquelyn Susan Bonis                                                           13   2/15/2019
19‐70594‐FJS   Tammy D. Spears                                                                 13   2/18/2019
19‐70602‐SCS   Tim Bamberger                                                                   13   2/18/2019
19‐70652‐SCS   Jordan Lee Grinnell                                                             13   2/20/2019
19‐70675‐SCS   Cindy Marie Walters                                                             13   2/22/2019
19‐70765‐FJS   Clayton Davis Joseph Evans and Sandra Quinn Evans                               13    3/4/2019
19‐70775‐SCS   Jarrod Dwayne Davis                                                             13    3/4/2019
19‐70810‐FJS   Andre Marque Boyd and Nakita Nanina Boyd                                        13    3/6/2019
19‐70998‐SCS   Charnitta Demetrius Waters                                                      13   3/19/2019
19‐71039‐SCS   Laran Donte Noel                                                                13   3/21/2019
19‐71163‐FJS   Rudolph Wallace Elliott, III and Gina Marie Elliott                             13   3/28/2019
19‐71256‐SCS   Nathaniel Paul Douthit and Melissa Mae Douthit                                  13    4/3/2019
19‐71350‐FJS   Lauren Jennifer Knapp                                                           13   4/10/2019
19‐71372‐FJS   Shawanda Tyler Reed                                                             13   4/11/2019
19‐71380‐FJS   Frenicka Monique Lassiter                                                       13   4/11/2019
19‐71421‐SCS   John Dennis Wiltfong, Jr. and Angela Maria Wiltfong                             13   4/16/2019
19‐71449‐FJS   Alan Drake Walsh                                                                13   4/17/2019
19‐71534‐SCS   Julius Lee Copeland, Sr.                                                        13   4/23/2019
19‐71607‐FJS   Jamilah Nasheed Winfield                                                        13   4/26/2019
19‐71674‐SCS   Jeffery Albert Hawkins and Renee Lynn Hawkins                                   13    5/1/2019
19‐71678‐FJS   Miranda Arnaldo Raflores                                                        13    5/1/2019
19‐71692‐SCS   Keith Jerome Rivers                                                             13    5/2/2019
19‐71702‐FJS   Gloria M. Campbell                                                              13    5/2/2019
19‐71704‐SCS   Kenneth W. Manns, Sr.                                                           13    5/2/2019
19‐71738‐SCS   James Leander Chandler, Jr.                                                     13    5/3/2019
19‐71836‐FJS   Brownie Wayne Garrett, IV                                                       13   5/10/2019
19‐71850‐FJS   Joseph Michael Pullin and Melissa Ashby Pullin                                  13   5/13/2019
19‐71974‐SCS   Patrick Daryl Bixler                                                            13   5/21/2019
19‐72000‐FJS   Travis M. Tillett and Najoyaa B. Tillett                                        13   5/22/2019
19‐72031‐SCS   Nathaniel Kennedy                                                               13   5/24/2019
                      Case 17-35650-KLP         Doc 47    Filed 09/10/21 Entered 09/10/21 14:00:16   Desc Main
                                                         Document     Page 18 of 26

19‐72038‐FJS   Erwin B Williams                                                                 13   5/24/2019
19‐72059‐FJS   Mary Ellen Hocutt                                                                13   5/28/2019
19‐72069‐SCS   Rachel Ann Remington                                                             13   5/28/2019
19‐72071‐SCS   Steven Michael Owens                                                             13   5/29/2019
19‐72072‐FJS   Valerie Victoria Mearise                                                         13   5/29/2019
19‐72078‐FJS   Michael Andrew Polacke                                                           13   5/29/2019
19‐72137‐FJS   Lavonda Donisha Benjamin                                                         13    6/3/2019
19‐72171‐FJS   Richard Michael Clifford                                                         13    6/5/2019
19‐72247‐SCS   Lawrence Eugene Andrews                                                          13   6/12/2019
19‐72268‐FJS   Bryant Lorenzo Lawrence, Sr.                                                     13   6/14/2019
19‐72277‐SCS   Marilynn Elaine Wells                                                            13   6/14/2019
19‐72301‐FJS   Trina S. Scippio                                                                 13   6/17/2019
19‐72303‐FJS   Karene S. Thomas and Destiny L. Thomas                                            7   6/17/2019
19‐72313‐SCS   Michael Edgar Shmidt and Lessie J. Shmidt                                        13   6/18/2019
19‐72326‐FJS   Seneca Nikia Mitchell                                                            13   6/18/2019
19‐72363‐FJS   Ryan Charles Matthew Pringle                                                     13   6/20/2019
19‐72384‐FJS   Erin A. Miller                                                                   13   6/21/2019
19‐72395‐FJS   Alicia LaShaun Coles                                                             13   6/24/2019
19‐72426‐SCS   Joseph Ireland DeLong                                                            13   6/25/2019
19‐72438‐SCS   Christina M. Igartua                                                             13   6/26/2019
19‐72444‐FJS   Kirt Douglas Boyer                                                               13   6/27/2019
19‐72449‐FJS   Dawn Elaine Reed                                                                 13   6/27/2019
19‐72467‐SCS   Brenda H. Blount                                                                 13   6/28/2019
19‐72483‐SCS   Robert Wayne Venier and Darlene Schafer Venier                                   13   6/28/2019
19‐72550‐FJS   Maria Elena Nielsen                                                              13    7/8/2019
19‐72558‐SCS   Valerie Renee Jordan                                                             13    7/8/2019
19‐72593‐SCS   Maxwell Neal Hassell‐El and Melody Delores Hassell‐El                            13   7/10/2019
19‐72647‐FJS   Patsy Anne Poteat                                                                13   7/12/2019
19‐72665‐FJS   J Priscilla Hensley Lanphere                                                     13   7/16/2019
19‐72671‐SCS   Cheyenne Sherita Vaughn                                                           7   7/16/2019
19‐72721‐SCS   Salamon N.A. Mills and Tonya R. Mills                                            13   7/19/2019
19‐72805‐SCS   Victoria Alysha Davis                                                            13   7/26/2019
19‐72808‐SCS   Michael Wayne Bailey and Jacqueline Denise Bailey                                13   7/26/2019
19‐72811‐FJS   Tymeka Rashell Turner                                                            13   7/26/2019
19‐72877‐FJS   Collin J. Sawyer                                                                 13   7/31/2019
                      Case 17-35650-KLP           Doc 47    Filed 09/10/21 Entered 09/10/21 14:00:16   Desc Main
                                                           Document     Page 19 of 26

19‐72906‐FJS   Joshua Charles Gaines                                                              13    8/2/2019
19‐72912‐SCS   Jacqueline Michelle Stevenson                                                      13    8/2/2019
19‐73058‐FJS   Angela Paulette Edwards                                                            13   8/16/2019
19‐73079‐SCS   Althea Denise Shirley                                                              13   8/19/2019
19‐73164‐SCS   Aulander Burke                                                                     13   8/23/2019
19‐73176‐SCS   Keri Suzanne Solari                                                                13   8/26/2019
19‐73195‐FJS   William Arthur Lewis                                                               13   8/27/2019
19‐73198‐SCS   James Robert Sells                                                                 13   8/27/2019
19‐73214‐SCS   Albertina Samoht Dancy‐Humphries                                                   13   8/28/2019
19‐73266‐FJS   Robert Harris Jeffries, Jr. and Jodi Irene Jeffries                                13   8/30/2019
19‐73286‐SCS   Kieara Smith Walden                                                                13    9/3/2019
19‐73295‐SCS   Jordan Ian Beverly                                                                 13    9/4/2019
19‐73300‐FJS   Kathlyne Jenkins                                                                   13    9/4/2019
19‐73334‐FJS   Shayla Levonne Williams                                                            13    9/9/2019
19‐73340‐SCS   Jenny L Berry                                                                      13    9/9/2019
19‐73410‐SCS   Amy Louise Blondell                                                                13   9/13/2019
19‐73411‐SCS   Patricia Anne Opera                                                                13   9/13/2019
19‐73439‐FJS   Billy Carnell Britt and Rhonda Renee Britt                                         13   9/17/2019
19‐73479‐SCS   Dorothy Mae Jones                                                                  13   9/19/2019
19‐73482‐FJS   Corey Tramine Briggs and KeyonTra Danielle Butts                                   13   9/19/2019
19‐73495‐FJS   Willie Annette Clifton                                                             13   9/20/2019
19‐73502‐SCS   David Roland Jones and Kathryn Delich Jones                                        13   9/20/2019
19‐73507‐SCS   Pattie Ann Freeman                                                                 13   9/23/2019
19‐73508‐FJS   Daniel Joseph Parisi                                                               13   9/23/2019
19‐73513‐SCS   Earl Livingston Allmond                                                            13   9/23/2019
19‐73519‐FJS   Ashleigh N. Craven                                                                 13   9/23/2019
19‐73529‐SCS   Barbara A. Lake                                                                    13   9/24/2019
19‐73534‐SCS   Genard Jamal Austin and Tanika Simore Austin                                       13   9/24/2019
19‐73548‐SCS   Stacey Yvette Woodhouse                                                            13   9/25/2019
19‐73567‐SCS   Jeremy Tarrel Clark and Courtney Elaine Clark                                      13   9/26/2019
19‐73583‐SCS   Johnnie Erin Sellers                                                               13   9/26/2019
19‐73589‐SCS   Samantha Whitney Tillson                                                           13   9/27/2019
19‐73590‐FJS   Sean Michael Devereux and Kristine L. Devereux                                     13   9/27/2019
19‐73594‐FJS   Elijah Thomas Collins                                                              13   9/27/2019
19‐73609‐FJS   William David Marr and Julena Lynn Marr                                            13   9/27/2019
                     Case 17-35650-KLP        Doc 47    Filed 09/10/21 Entered 09/10/21 14:00:16   Desc Main
                                                       Document     Page 20 of 26

19‐73613‐FJS   Denise Taihesia Sullen                                                         13    9/27/2019
19‐73641‐FJS   Glenda Mae Burrows‐Huckfeldt and Dana Marie Burrows‐Huckfeldt                  13    10/1/2019
19‐73689‐SCS   Linda Diann Green                                                              13    10/4/2019
19‐73690‐SCS   Glenda Sue Spiewak                                                             13    10/4/2019
19‐73694‐FJS   Jesse Oliver Watson                                                            13    10/4/2019
19‐73696‐SCS   Uwe Carsten Scharf                                                             13    10/4/2019
19‐73714‐FJS   Lori Ann O'Connor                                                              13    10/7/2019
19‐73717‐FJS   Ricky L. Franklin                                                              13    10/7/2019
19‐73723‐FJS   Shalenie Ramdeen                                                               13    10/8/2019
19‐73724‐SCS   Inda Brewer Walker                                                             13    10/8/2019
19‐73742‐FJS   Robert T. Lee                                                                  13    10/9/2019
19‐73743‐SCS   April Mae Bennett                                                              13    10/9/2019
19‐73763‐SCS   Laura Smallwood Zollicoffer                                                    13   10/10/2019
19‐73785‐SCS   Susan Seymore Stout                                                            13   10/11/2019
19‐73812‐FJS   Linda Adams                                                                    13   10/14/2019
19‐73820‐SCS   Christian Charles Remington                                                    13   10/15/2019
19‐73842‐SCS   Shahonda Lavonne Stephens                                                      13   10/16/2019
19‐73849‐SCS   Cindy Lynn Robinson                                                            13   10/16/2019
19‐73868‐FJS   Ramona Alethia Griffin                                                         13   10/18/2019
19‐73879‐SCS   Barbara C. Johnson‐Gray                                                        13   10/18/2019
19‐73938‐FJS   Christopher B. O'Neal                                                          13   10/23/2019
19‐73946‐SCS   Angela Michelle Harold                                                         13   10/23/2019
19‐73952‐FJS   Thomas E. Chapman and Charlie J. Simon, Jr.                                    13   10/23/2019
19‐73997‐FJS   Edwena Devonnah Higgs                                                          13   10/28/2019
19‐74035‐SCS   Ashley Lynnette Crocker                                                        13   10/30/2019
19‐74056‐FJS   Taurus L. Green                                                                13   10/31/2019
19‐74059‐SCS   Josephus Doxie, Jr. and Sabina R. Doxie                                        13   10/31/2019
19‐74060‐SCS   Jack C. Bryant and Patricia Anne Bryant                                        13   10/31/2019
19‐74063‐FJS   Debra Larae Williams                                                           13   10/31/2019
19‐74066‐SCS   Jeffery Ray Weatherly                                                          13   10/31/2019
19‐74068‐FJS   Brian K. McGuire                                                               13   10/31/2019
19‐74073‐FJS   Lucy Skeeter Tann                                                              13    11/1/2019
19‐74084‐FJS   Megan L. Hubbard                                                               13    11/4/2019
19‐74102‐FJS   Reginald Marcus Robinson and Lateisha Monique Robinson                         13    11/5/2019
19‐74103‐FJS   David E. Taylor and Anita M. Taylor                                            13    11/5/2019
                      Case 17-35650-KLP          Doc 47    Filed 09/10/21 Entered 09/10/21 14:00:16   Desc Main
                                                          Document     Page 21 of 26

19‐74125‐SCS   Courtney L. Cook                                                                  13    11/6/2019
19‐74130‐SCS   Jamal Harold Fenner                                                               13    11/6/2019
19‐74135‐SCS   Matthew L Davis                                                                   13    11/6/2019
19‐74138‐FJS   Barbara Jean Weimer‐McNeilly                                                      13    11/7/2019
19‐74174‐SCS   Latitia E King                                                                    13    11/8/2019
19‐74187‐SCS   Robert Larry Guillory and Rena Valeria Askew Guillory                             13    11/8/2019
19‐74189‐SCS   Meryl Phyllis Dreano                                                              13   11/11/2019
19‐74190‐FJS   Carol A. Lee                                                                      13   11/11/2019
19‐74205‐FJS   Mark Stephen Allen and Deborah Lynn Allen                                         13   11/12/2019
19‐74238‐SCS   Robert Edward Gay and Pamela LaQuanda Gay                                         13   11/14/2019
19‐74250‐FJS   Juanita Marie Cash                                                                13   11/15/2019
19‐74280‐FJS   Kwanisha Shadae Gibson                                                            13   11/19/2019
19‐74288‐SCS   Melissa Lynn Bass                                                                 13   11/19/2019
19‐74307‐SCS   Shaune LaTrell Gregg                                                              13   11/20/2019
19‐74322‐FJS   Briano K. Close                                                                   13   11/21/2019
19‐74364‐FJS   Alison Rene Luscher                                                               13   11/25/2019
19‐74422‐SCS   Regina A. Lawrence                                                                13    12/2/2019
19‐74439‐FJS   Richard Sterling Martin                                                           13    12/2/2019
19‐74450‐SCS   Lynn B. Spiers                                                                    13    12/3/2019
19‐74532‐FJS   Daniele D. Foci and Maegan R. Foci                                                13   12/10/2019
19‐74559‐SCS   Sandra R. Cowart                                                                  13   12/12/2019
19‐74574‐SCS   Denise McCharen Irby                                                              13   12/13/2019
19‐74576‐SCS   Cheryl S Jacobs                                                                   13   12/13/2019
19‐74577‐FJS   Sharon T. Bradshaw                                                                13   12/13/2019
19‐74600‐FJS   Fatima A. Sutton                                                                  13   12/13/2019
19‐74607‐SCS   Joan K. Scott                                                                     13   12/16/2019
19‐74609‐FJS   Emma Catherine Riddick                                                            13   12/16/2019
19‐74628‐FJS   Michael A. Edwards, Sr.                                                           13   12/17/2019
19‐74639‐FJS   Shawn L. Porter and Crystal G. Porter                                             13   12/17/2019
19‐74657‐FJS   Samuel L. Harrell                                                                 13   12/18/2019
19‐74668‐FJS   Latoya Y. Crute                                                                   13   12/19/2019
19‐74687‐FJS   Andrew Ernest Jordan and Kirstyn Marie Jordan                                     13   12/19/2019
20‐30302‐KRH   Leroy William Bauserman, Jr.                                                       7    1/17/2020
20‐50030‐SCS   Henry Hugh Johnson                                                                13     1/9/2020
20‐50046‐FJS   Lillie Mae Hamlin                                                                 13    1/14/2020
                     Case 17-35650-KLP         Doc 47    Filed 09/10/21 Entered 09/10/21 14:00:16   Desc Main
                                                        Document     Page 22 of 26

20‐50077‐FJS   Glenn Anthony Earl                                                              13 1/20/2020
20‐50132‐SCS   Kimbe Michelle Watson                                                           13 1/30/2020
20‐50162‐FJS   Jimi Cornelius Hatten and Iris Yvonne Hatten                                    13   2/5/2020
20‐50269‐FJS   Wayne Douglas Leonard, Jr.                                                      13 2/25/2020
20‐50357‐SCS   Dawn Marie Hess                                                                 13   3/9/2020
20‐50419‐SCS   Amber Rose Roberts                                                              13 3/19/2020
20‐50522‐SCS   Kristy Monique Turner                                                           13   4/9/2020
20‐50531‐FJS   Merritt D. Hundley                                                              13 4/14/2020
20‐50548‐SCS   Gregory Odell Lofton                                                            13 4/21/2020
20‐50557‐SCS   Steven D. Pfeiffer                                                               7 4/22/2020
20‐50612‐SCS   Beth M. McKnight                                                                13   5/8/2020
20‐50734‐SCS   Lameca Deyeze Wright                                                            13 6/19/2020
20‐50949‐SCS   John Robert Davenport, III                                                       7 8/24/2020
20‐51019‐FJS   Timothy Ray Hyatt                                                                7 9/18/2020
20‐51020‐SCS   Lavena Sherri Chandler                                                          13 9/18/2020
20‐51038‐FJS   Benita Elaine Jones                                                             13 9/25/2020
20‐51083‐SCS   Tonya Ann Strong                                                                13 10/13/2020
20‐51155‐FJS   Kenneth Michael Green                                                           13 11/4/2020
20‐51161‐FJS   Frederica Telma Stevens                                                         13 11/4/2020
20‐51163‐SCS   James E. Warren, Jr.                                                            13 11/5/2020
20‐51165‐FJS   Beverly Louise Smith                                                            13 11/6/2020
20‐51310‐SCS   Raymond Leroy Cowles, Sr. and Jerrie Ann Cowles                                 13 12/29/2020
20‐70018‐FJS   Josephine Carreon Beck                                                          13   1/3/2020
20‐70067‐FJS   Tracey M. Dix‐Ridley                                                            13   1/8/2020
20‐70122‐FJS   June A. Jones                                                                   13 1/14/2020
20‐70180‐FJS   Terrance L. Gallond                                                             13 1/17/2020
20‐70287‐FJS   Bryan M. Mertz and Darlene R. Mertz                                             13 1/28/2020
20‐70386‐SCS   Courtney M. Gregor                                                              13   2/4/2020
20‐70413‐FJS   Michelle L. Gransbury                                                           13   2/6/2020
20‐70414‐SCS   Jessica A.L. Devine                                                             13   2/6/2020
20‐70419‐SCS   Tolan Juan Lee and Cassandra Hopson Lee                                         13   2/6/2020
20‐70433‐SCS   Mark A. Carney and Angela M. Carney                                             13   2/7/2020
20‐70457‐FJS   Charlie Bernard Cross                                                           13 2/10/2020
20‐70462‐FJS   Shonica L. Hawkins                                                              13 2/10/2020
20‐70513‐SCS   Winford Floyd Lamb, III                                                         13 2/13/2020
                     Case 17-35650-KLP        Doc 47    Filed 09/10/21 Entered 09/10/21 14:00:16   Desc Main
                                                       Document     Page 23 of 26

20‐70515‐SCS   Debbie L. Pettus                                                               13   2/13/2020
20‐70560‐SCS   Ronald Eugene Diggs                                                            13   2/18/2020
20‐70565‐SCS   Allison Patricia Hernandez                                                     13   2/18/2020
20‐70590‐SCS   Lee Michael Davison                                                            13   2/19/2020
20‐70595‐FJS   Leslie Christine Guidry                                                        13   2/19/2020
20‐70606‐FJS   Bria Bianca Bingham                                                            13   2/20/2020
20‐70647‐SCS   Jessica N. Land                                                                13   2/25/2020
20‐70651‐FJS   Sherwood Thomas Wongus, Jr.                                                    13   2/25/2020
20‐70786‐SCS   Leon Alfred Henry                                                              13    3/5/2020
20‐70820‐FJS   Brian P.P. Yazvac and Jennifer A. Yazvac                                       13    3/9/2020
20‐70842‐SCS   Jeanett D. Jones                                                               13   3/10/2020
20‐70843‐FJS   Trerina Lavon Richardson                                                       13   3/10/2020
20‐70845‐FJS   Donna L. Sharpe                                                                13   3/10/2020
20‐70889‐SCS   Jacob Hunter Nixon and Teana Leigh Nixon                                       13   3/12/2020
20‐70894‐FJS   Terry K. Bellamy and Marichu C. Bellamy                                        13   3/12/2020
20‐70897‐FJS   William H. Harper and Holly M. Harper                                          13   3/12/2020
20‐70905‐FJS   Carol Goddard‐Hernandez                                                        13   3/13/2020
20‐70917‐FJS   Terrilyn N. Lewis                                                              13   3/13/2020
20‐70944‐SCS   Allegra Denise Holder‐Clinton                                                  13   3/16/2020
20‐70960‐SCS   Fredrick E Dagen and Amy H. Dagen                                              13   3/17/2020
20‐70964‐SCS   Benjamin Franklin Salomonsky                                                   13   3/17/2020
20‐70986‐SCS   Raymond Daryl Achord and Regina Achord                                         13   3/18/2020
20‐71018‐FJS   Penny J. Walker                                                                 7   3/20/2020
20‐71019‐FJS   Sarah Natalie Busch                                                            13   3/20/2020
20‐71025‐SCS   Ebony Elizabeth‐Chris Parker                                                   13   3/23/2020
20‐71052‐SCS   Lokesha W. Boggs                                                               13   3/25/2020
20‐71092‐SCS   Lisa Chimilio                                                                  13   3/30/2020
20‐71097‐FJS   Linda Francine Baum                                                            13   3/30/2020
20‐71098‐FJS   Vantilburg Greene and Hortense Madison Greene                                  13   3/30/2020
20‐71139‐SCS   Mandy L. Irizarry                                                              13    4/1/2020
20‐71159‐SCS   Natashia S. Dildy‐Smallwood                                                    13    4/3/2020
20‐71221‐FJS   Jermaine Delonta Melvin                                                        13   4/13/2020
20‐71234‐SCS   Brian Keith Roache and Jennifer Lee Roache                                     13   4/14/2020
20‐71242‐FJS   Pamela D. Drumgoole                                                            13   4/14/2020
20‐71243‐SCS   Evelyn Elise Gray                                                              13   4/14/2020
                      Case 17-35650-KLP         Doc 47    Filed 09/10/21 Entered 09/10/21 14:00:16   Desc Main
                                                         Document     Page 24 of 26

20‐71262‐SCS   Jamal Melique Miller Smith and Eryka Keila Smith                                 13    4/15/2020
20‐71305‐FJS   Euree M. Walters and Vanessa C. Walters                                          13    4/21/2020
20‐71400‐FJS   Christopher Leander Williams                                                     13    4/30/2020
20‐71417‐FJS   Nicole M. Grant                                                                  13     5/1/2020
20‐71530‐SCS   James Clinton Babb                                                               13    5/18/2020
20‐71641‐FJS   Jeffery Alan Phillips and Shauntue Sylvonnia Phillips                            13    5/29/2020
20‐71678‐FJS   Bruce Wayne Martin                                                               13     6/3/2020
20‐71711‐FJS   Bobby D. Buchanon and Cora L. Banks                                              13     6/8/2020
20‐71757‐SCS   Teasia J. Smith                                                                  13    6/12/2020
20‐71772‐SCS   Altoya Chanett Brinkley                                                          13    6/16/2020
20‐71825‐SCS   Eneida Mercedes Ramos                                                            13    6/22/2020
20‐71887‐FJS   Donnie LaSalle Gregory and Frazer Faye Gregory                                   13    6/26/2020
20‐71942‐FJS   Darrick Renarche White                                                           13     7/6/2020
20‐71974‐FJS   Malithia Avonia Smith                                                            13     7/8/2020
20‐72041‐SCS   Tracy Yvette Grant                                                               13    7/14/2020
20‐72056‐FJS   Candice LaTrice Gober                                                            13    7/15/2020
20‐72164‐SCS   Alice Agatha Campbell                                                            13    7/28/2020
20‐72227‐SCS   Lisa Lanell Crocker                                                              13     8/5/2020
20‐72243‐FJS   Charles Rosewell Alston and April Alicia Alston                                  13     8/6/2020
20‐72265‐SCS   Lemasaniai Moeva Asuega, Jr.                                                     13    8/10/2020
20‐72301‐SCS   LaShanta Patrice Parker                                                          13    8/12/2020
20‐72333‐SCS   Walton Bryan Andrews and Jennifer Lee Andrews                                    13    8/17/2020
20‐72502‐SCS   Barbara A. Sauder                                                                13     9/8/2020
20‐72584‐SCS   Seann David Matson and Bridget Ann Matson                                        13    9/18/2020
20‐72585‐SCS   Lenard Deangelo Coburn, Jr                                                       13    9/18/2020
20‐72673‐FJS   Joyce Benita Baker                                                               13    9/30/2020
20‐72785‐FJS   Yvonne J. Jamison                                                                13   10/13/2020
20‐72925‐SCS   Casio S.O. Fite                                                                  13   10/30/2020
20‐72967‐SCS   Sandra L. Spanswick                                                              13    11/5/2020
20‐72989‐SCS   Natatia T. Dodson                                                                13    11/9/2020
20‐73028‐FJS   Taquita Gaines                                                                   13   11/13/2020
20‐73036‐FJS   Ernest E. Davis                                                                  13   11/16/2020
20‐73046‐FJS   Arlo M. Thorogood and Cynthia A. Johnson‐Thorogood                               13   11/17/2020
20‐73100‐FJS   Joseph Paul McGurr                                                               13   11/23/2020
20‐73104‐FJS   Carolyn V. Wiggins                                                               13   11/24/2020
                      Case 17-35650-KLP          Doc 47    Filed 09/10/21 Entered 09/10/21 14:00:16       Desc Main
                                                          Document     Page 25 of 26

20‐73129‐FJS   Katrina DeShawn Camp                                                                 13    11/25/2020
20‐73215‐SCS   Carleta Ebonic Cuffee                                                                13     12/9/2020
20‐73227‐FJS   Nancy Annetta Turner                                                                 13    12/10/2020
20‐73251‐SCS   Diana Marie Kelly                                                                    13    12/14/2020
20‐73296‐SCS   Corey Donnell Green                                                                  13    12/21/2020
20‐73298‐FJS   Gina D King                                                                          13    12/21/2020
20‐73308‐SCS   Dartis Wright, II                                                                    13    12/22/2020
20‐73340‐SCS   Sherita Nicole Savage                                                                13    12/29/2020

                                                                                   Lead BK: 21‐10653‐
21‐01043‐KHK Bengtsson v. Yin et al                                                KHK Bingtuan Yin and     7/9/2021
                                                                                   Xiangling Kong

                                                                                   Lead BK: 21‐50025‐
21‐05002‐FJS   OneMain Financial Group, LLC v. Wilson                              FJS James Thomas        4/22/2021
                                                                                   Wilson
21‐10653‐KHK   Bingtuan Yin and Xiangling Kong                                                       7     4/15/2021
21‐31446‐KLP   Melody Racalch Ross                                                                   7     4/29/2021
21‐50003‐FJS   Vernon Lamont Tillage                                                                13      1/5/2021
21‐50036‐SCS   Jason Hunter                                                                         13     1/15/2021
21‐50218‐SCS   Shawanda Rena Brown                                                                  13     3/17/2021
21‐70066‐SCS   Katara Lynn Smith                                                                    13     1/13/2021
21‐70131‐SCS   John Matatquin Julian and Rosanie Salazar Julian                                     13     1/20/2021
21‐70141‐FJS   Melissa H. Morales                                                                   13     1/21/2021
21‐70150‐SCS   James F. Dunston                                                                     13     1/22/2021
21‐70156‐FJS   Casey Lynn Cash                                                                      13     1/22/2021
21‐70161‐SCS   Donna Louise Holloman                                                                13     1/25/2021
21‐70226‐SCS   Jerome Delano Daniels                                                                13      2/2/2021
21‐70290‐SCS   Helen Ann Moore                                                                      13     2/11/2021
21‐70402‐SCS   Chase L. Kifus                                                                       13     2/25/2021
21‐70410‐FJS   Randy Antonia Elliott                                                                13     2/26/2021
21‐70473‐FJS   Jakista Jerlean Wingate                                                              13      3/5/2021
21‐70525‐FJS   Hezekiah McNulty and Mary F. McNulty                                                 13     3/12/2021
21‐70543‐SCS   Natasha Marie Cameron                                                                 7     3/16/2021
21‐70589‐SCS   Nicholas Zaki Ikombe, Jr.                                                             7     3/22/2021
                     Case 17-35650-KLP   Doc 47    Filed 09/10/21 Entered 09/10/21 14:00:16   Desc Main
                                                  Document     Page 26 of 26

21‐71302‐SCS   Andrea S. Reed                                                            13   6/23/2021
